Citation Nr: 1713140	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for nystagmus, right eye, with decreased visual acuity, prior to March 10, 2015.

2.  Entitlement to a rating in excess of 30 percent for nystagmus, right eye, with decreased visual acuity, from March 10, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, the jurisdiction over the Veteran's claim was transferred to the RO in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Prior to March 10, 2015, the Veteran's service-connected nystagmus, right eye, with decreased visual acuity, had overall corrected central visual acuity of no worse than 20/200.

2.  From March 10, 2016, the Veteran's service-connected nystagmus, right eye, with decreased visual acuity, had corrected central visual acuity of no worse than 10/200.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, prior to March 10, 2015, for service connected nystagmus, right eye, with decreased visual acuity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6077 (2016).

2.  From March 10, 2015, the criteria for a rating in excess of 30 percent for service connected nystagmus, right eye, with decreased visual acuity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6077 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The service-connected nystagmus, right eye with decreased visual acuity, is rated under Diagnostic Code 6077.  38 C.F.R. § 4.79.  If visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of rating visual impairment.  38 C.F.R. § 4.75 (2016).  Central visual acuity should be rated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (2016). 

Under Diagnostic Code 6077, a 20 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 15/200 in one eye and 20/40 in the other eye; (2) 20/200 in one eye and 20/40 in the other eye; (3) 20/100 in one eye and 20/50 in the other eye; or (4) 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.76.  A 30 percent rating is warranted under Diagnostic Code 6077 for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 20/40 in the other eye; (2) 15/200 in one eye and 20/50 in the other eye; (3) 20/200 in one eye and 20/50 in the other eye; (4) 20/100 in one eye and 20/70 in the other eye; or (5) 20/70 in both eyes.  A 40 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 20/50 in the other eye; (2) 15/200 in one eye and 20/70 in the other eye; or (3) 20/200 in one eye and 20/70 in the other eye.  Id. 

A 50 percent rating is warranted under Diagnostic Code 6077 for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 20/70 in the other eye; or (2) 20/100 in both eyes.  A 60 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 20/100 in the other eye; (2) 15/200 in one eye and 20/100 in the other eye; or (3) 20/200 in one eye and 20/100 in the other eye.  Id. 

A 70 percent rating is warranted under Diagnostic Code 6077 for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 20/200 in the other eye; (2) 15/200 in one eye and 20/200 in the other eye; or (3) 20/200 in both eyes. An 80 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is: (1) 10/200 in one eye and 15/200 in the other eye; or (2) 15/200 in both eyes.  A 90 percent (maximum) rating under Diagnostic Code 6077 is warranted for impairment of central visual acuity when the corrected visual acuity is 10/200 in both eyes.  Id.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  See 38 C.F.R. §§ 4.75(d). The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800.  Id.

Prior to March 10, 2015

Prior to March 10, 2015, the Veteran's nystagmus, right eye, with decreased visual acuity, was rated as 20 percent disabling.  For the time period prior to March 10, 2015, the Board finds the overall evidence shows the Veteran's corrected distance vision in the right eye was better than that required for a higher 30 percent rating under Diagnostic Code 6077.  

A May 2011 VA examination report noted corrected distance vision on the right was 20/200.  A June 2012 private treatment record indicates the Veteran was seen for blurry vision in the right and left eyes.  The impression was cataract, nuclear sclerosis, hypertensive retinopathy, presbyopia, and amblyopia.  In December 2011 and December 2012 letters, a private optometrist indicates the best correctible vision for the right eye is 20/350.  However, the optometrist did not indicate that the result was for corrected distance vision.  As it is unclear whether the corrected vision acuity was for near or distance vision, the letters do not provide a basis for a higher rating for the eye disorder under Diagnostic Code 6077.  Therefore, the Board finds the overall evidence prior to March 10, 2015, reflects that the Veteran's corrected distance vision on the right was no worse than 20/200, which when combined with 20/40 vision for the non-service-connected left eye, results in a 20 percent rating under Diagnostic Code 6077.  38 C.F.R. § 4.75.  

The Board finds that a higher rating is not warranted under another diagnostic code.  The May 2011 examiner noted the lens required to correct distance vision in the poorer eye did not differ by more than 3 diopters from the lens required to correct distance vision in the better eye.  Eye examination did not reveal diplopia.  The confrontation test was normal.  The examination revealed both lenses were intact.  The examination did not reveal chronic conjunctivitis.  The examination report did not indicate the Veteran had incapacitating episodes.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Codes 6000 through 6091.  38 C.F.R. § 4.79 (2016).  

The May 2011 VA examination report noted that a nuclear cataract was found on lens examination.  The examiner stated that the cataracts were related to normal aging changes.  Therefore, a separate rating is not warranted for cataracts.


From March 10, 2015

From March 10, 2015, the evidence of record reflects that the Veteran's nystagmus, right eye, with decreased visual acuity does not warrant a rating in excess of 30 percent.  A March 10, 2015 VA examination, reflects that the right eye had corrected central distance visual acuity of 10/200.  The left eye, as a non-service-connected eye, is considered as having corrected near and distance visual acuity of 20/40.  38 C.F.R. § 4.75.  Where the corrected distance visual acuity is 10/200 in the right eye and 20/40 in the left eye, Diagnostic Code 6077 provides for a 30 percent rating.  Additionally, a 30 percent rating is the maximum schedular rating for visual impairment of one eye.  See 38 C.F.R. § 4.75(d).  

The Board finds a higher rating is not warranted under another diagnostic code.  The March 2015 VA examination report indicates the Veteran had a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The right corrected distance vision was 10/200 due to amblyopia.  The lens required to correct distance vision in the poorer eye did not differ by more than 3 diopters from the lens required to correct distance vision in the better eye.  There was no anatomical loss, light perception only, extremely poor vision or blindness.  There was no astigmatism or diplopia.  The Veteran did not have a visual field defect.  The Veteran had not had any incapacitating episodes attributable to any eye conditions.  There is no indication the Veteran had disfigurement of the right eye.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 6000 through 6091.  38 C.F.R. § 4.79.

The Board acknowledges that the Veteran testified that he believes his eye impairment is worse than evaluated.  The Veteran is competent to report symptoms capable of lay observation, but the Board cannot conclude that a higher rating is warranted based on his visual loss to the specific degrees required for an increased rating.  See Jandreau v. Nicholson, 492 F.3d 1372   Fed. Cir. 2007).  Ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.  Thus, the eye test results of record are more probative than the Veteran's lay statements regarding his vision acuity.  
Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected nystagmus, right eye, with decreased visual acuity, was evaluated as an impairment of central visual acuity, with visual acuity in one eye of 10/200 or better, pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6077, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to March 10, 2015, the Veteran had visual acuity in the right eye of 20/200.  From March 10, 2015, the Veteran had visual acuity in the right eye of 10/200.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating, prior to March 10, 2015, and a 30 percent rating thereafter.  Evaluations in excess of 30 percent are provided for certain manifestations, but the medical evidence demonstrates that those manifestations are not present in this case.  Only the Veteran's right eye is service-connected and he has not experienced the anatomical loss of the eye.  The criteria for a 20 percent rating, prior to March 10, 2015, and 30 percent thereafter, reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.79, Diagnostic Code 6077; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected eye disorder renders him unable to obtain or retain substantially gainful employment.  The May 2011 VA examiner noted that the effect of the condition on the Veteran's occupation is decreased visual acuity that makes certain work activities very difficult.  The March 2015 VA examination report reflects that the Veteran's eye condition did not impact his ability to work.  Accordingly, the Board concludes that a claim for entitlement to a total rating for compensation based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in making the above determinations, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the claims throughout the appeal period, the doctrine is not for application, and therefore, ratings in excess of those currently assigned are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A rating in excess of 20 percent for nystagmus, right eye, with decreased visual acuity, prior to March 10, 2015, is denied.

A rating in excess of 30 percent for nystagmus, right eye, with decreased visual acuity, from March 10, 2015, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


